Citation Nr: 0117747	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  97-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for service-connected postoperative gastric resection 
for duodenal ulcer with vagotomy, Billroth II anastomosis, 
and dumping syndrome.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected postoperative gastric resection for 
duodenal ulcer with vagotomy, Billroth II anastomosis, and 
dumping syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1996 
and October 1999 by the Denver, Colorado, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In an April 1996 rating decision, the RO denied the veteran's 
claim seeking entitlement to a rating in excess of 40 percent 
for his service-connected postoperative gastric resection for 
duodenal ulcer with vagotomy, Billroth II anastomosis, and 
dumping syndrome.  In an October 1999 rating decision, the RO 
reduced the veteran's disability rating for his service-
connected postoperative gastric resection for duodenal ulcer 
with vagotomy, Billroth II anastomosis, and dumping syndrome 
to 20 percent disabling.  The veteran has submitted 
correspondence sufficient to perfect his appeal of these 
determinations.

In May 2001 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to an increased rating is addressed 
in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his restoration claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the restoration issue on appeal has been 
obtained and the available medical evidence is sufficient for 
an adequate determination.

3.  The overall medical evidence of record demonstrates no 
actual improvement in the veteran's service-connected 
postoperative gastric resection for duodenal ulcer with 
vagotomy, Billroth II anastomosis, and dumping syndrome.


CONCLUSION OF LAW

Restoration of a 40 percent disability rating for service-
connected postoperative gastric resection for duodenal ulcer 
with vagotomy, Billroth II anastomosis, and dumping syndrome 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.13, 4.71a, Diagnostic Code 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the restoration 
issue on appeal involves consideration of evidence previously 
of record and that no additional VA assistance was requested 
or required.  In light of the notice and development action 
provided as to this matter, the Board also finds it would not 
be prejudicial to the veteran to issue a decision at this 
time.  But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, in an August 1997 
letter, the RO informed the veteran of the proposed action to 
reduce the disability evaluation for his service-connected 
postoperative gastric resection for duodenal ulcer with 
vagotomy, Billroth II anastomosis, and dumping syndrome from 
40 percent to 20 percent disabling.  At that time, he was 
provided 60 days to submit additional evidence and the 
opportunity to present testimony at a hearing on appeal. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service records show the veteran was treated at a private 
medical facility on an emergency basis for a bleeding 
duodenal ulcer in August 1964.  The veteran's August 1965 
separation examination revealed normal abdomen and viscera.  

A July 1990 private medical statement noted the veteran had 
been a patient of the clinic since May 1963, that he had 
experienced a bleeding duodenal ulcer during active service, 
and that in April 1969 he had undergone a 60 percent gastric 
resection with vagotomy for a bleeding duodenal ulcer.  It 
was also noted that the veteran experienced chronic 
persistent epigastric cramping pain.

An August 1990 rating decision granted entitlement to service 
connection for duodenal ulcer.  A 0 percent disability rating 
was assigned.

VA examination in September 1990 noted the veteran had 
undergone gastric resection with Billroth II and vagotomy in 
1969 and that he had experienced no recurrent bleeding since 
then.  The veteran reported sweets and milk caused diarrhea, 
that he felt bloated after eating a normal sized meal, that 
he experienced rare episodes of nausea, and that he 
experienced occasional mid-epigastric sharp pain upon arising 
from sleep.  He stated his weight had been stable.  The 
examiner's diagnoses included status post gastric resection 
for duodenal ulcer with vagotomy and Billroth II anastomosis 
and dumping syndrome.  

A November 1990 rating decision granted entitlement to a 20 
percent disability rating for postoperative gastric resection 
for duodenal ulcer with vagotomy and Billroth II anastomosis.

On VA examination in April 1992, the veteran stated he had 
experienced chronic dumping syndrome since his surgery in 
1969, including early and late dumping manifested by 2 to 3 
intermittent loose stools per day.  He also reported he had 
experienced periods of marked weakness after eating with 
sweating and needing to lie down.  It was noted he reported 
occasional late dumping syndrome with shakiness and 
nervousness, especially when he used dairy products or ate 
sweets.  The veteran stated his weight had remained fairly 
constant in the 130 pound range.  The diagnoses included 
history of peptic ulcer disease and status post upper 
gastrointestinal bleeding from duodenal ulcer, status post 
subtotal gastrectomy with Billroth II and vagotomy, and 
chronic dumping syndrome.  The examiner stated the veteran's 
complaints of intermittent swelling and numbness to the feet 
and hands had no relationship to his gastric resection and 
was most likely related to his past alcohol use.  

An April 1992 rating decision denied the veteran's claim 
seeking entitlement to an increased rating for postoperative 
gastric resection for duodenal ulcer with vagotomy, Billroth 
II anastomosis, and dumping syndrome.  The RO also denied 
entitlement to service connection for swelling and numbness 
to the feet and hands.

In January 1994, the RO received private medical records 
dated from May 1963 to April 1992.  A July 1974 report noted 
the veteran stated he experienced slight diarrhea after meals 
at times.  A January 1981 report included diagnoses of 
nervous exhaustion and dehydration with malnutrition.  

A January 1994 VA examination report noted the veteran's 
claims file was not available for review.  It was noted the 
veteran was 5'4" tall and weighed 116 pounds.  The veteran 
complained of intermittent nausea, vomiting, and diarrhea 
which had progressively worsened and abdominal pain upon 
awakening which usually lasted one to 2 hours.  He stated he 
had lost 15 to 20 pounds over the previous year and that he 
felt tired and weakened.  The examiner stated the veteran's 
symptoms were quite clear and distinct and his history was 
typical.  The diagnosis was status post gastric resection 
(Billroth II) with vagotomy and residuals including dumping 
syndrome, failure to thrive, and weight loss.  

In a July 1994 rating decision, the RO granted entitlement to 
an increased 40 percent disability rating for the veteran's 
postoperative gastric resection for duodenal ulcer with 
vagotomy, Billroth II anastomosis, and dumping syndrome.  The 
rating was assigned effective from October 29, 1993.

VA hospital records dated in July 1994 included final 
discharge diagnoses of epigastric discomfort of 2 to 3 years 
duration suggestive, but not diagnostic of, chronic 
pancreatitis, history of alcoholism, and status post 
antrectomy and vagotomy.  An admission examination report 
noted a history of some nausea with carbohydrates but no 
other apparent problems with dumping.  A July 1994 biopsy 
report to rule out a small bowel malabsorption pattern 
revealed no significant histopathologic changes.

VA hospital records dated in October and November 1995 show 
the veteran was treated for detoxification and 
rehabilitation.  The report also noted that he received 
treatment for alcoholic gastritis during the program.  

A March 1996 VA examination report noted the veteran's claims 
file was not available for review.  The veteran reported 
chronic epigastric pain since his surgery in 1969, 
occasionally relieved by antacids, and postprandial diarrhea 
2 to 3 times per day.  The examiner noted the veteran weighed 
133 pounds.  The diagnosis was status post gastric resection 
with vagotomy, Billroth II, and residual dumping syndrome.

In an April 1996 rating decision, the RO continued a 40 
percent disability rating for the veteran's postoperative 
gastric resection for duodenal ulcer with vagotomy, Billroth 
II anastomosis, and dumping syndrome.

In his March 1997 notice of disagreement, the veteran 
reported he experienced weight loss, circulatory disturbance, 
nausea, and anemia related to his service-connected 
disability.  He stated he had lost 30 pounds since April, 
that he presently weighed 110 to 115 pounds, and that he 
would gain weight and rapidly lose it.  

VA medical records dated in March 1998 show the veteran 
weighed 135 pounds.  It was noted the veteran complained of 
increased job-related stress and that his dumping syndrome 
had resulted in frequent absences.  It was also noted that 
the veteran reported he worked a considerable amount of 
overtime in order to increase his pay.

In August 1998, the RO proposed to reduce the veteran's 
service-connected postoperative gastric resection for 
duodenal ulcer with vagotomy, Billroth II anastomosis, and 
dumping syndrome disability rating to 20 percent.  The RO 
noted VA hospital records dated in July 1994 and November 
1995 demonstrated the veteran's symptoms were attributable to 
his nonservice-connected alcoholic gastritis and that there 
was no evidence of symptoms attributable to his service-
connected disability.  

A March 1999 VA examination report noted the veteran's claims 
file was not available for review.  The veteran complained of 
diarrhea 2 to 3 times per day with watery stools and reported 
he awoke with hunger and pain in the pit of his stomach.  The 
examiner noted the veteran was well developed and well 
nourished.  His weight was 130 pounds.  The diagnosis was 
status post gastric resection for duodenal ulcer with 
vagotomy, Billroth II, and residual dumping syndrome.

In October 1999 the RO reduced the veteran's service-
connected postoperative gastric resection for duodenal ulcer 
with vagotomy, Billroth II anastomosis, and dumping syndrome 
disability rating to 20 percent.  The RO noted, in essence, 
that the evidence demonstrated the criteria for a 40 percent 
rating had not been met.  A supplemental statement of the 
case and correspondence were issued which, in essence, 
notified the veteran of the laws and regulations applicable 
to reductions.  

In correspondence dated in November 1999, the veteran 
expressed disagreement with the reduction and stated the 
March 1999 examination had been inadequate.  He stated he had 
been able to maintain his weight by using a supplemental 
drink but that he was ill 2 to 3 times per week.

A November 1999 private medical statement noted the veteran 
claimed to experience dumping syndrome one to 3 times per 
week and that he felt his weight was maintained by using a 
supplemental drink.  

In May 2001, the veteran, accompanied by his accredited 
representative, appeared and presented testimony at a hearing 
on appeal before the undersigned member of the Board.  At 
that time, he testified that he is unable to eat a regular 
meal.  In this regard, he stated that he eats one small meal 
daily.  The veteran noted that he uses a dietary supplement 
to assist in his diet.  He further stated that his weight 
fluctuates between 125 to 130 pounds.  It was also pointed 
out that the veteran's service-connected postoperative 
gastric resection for duodenal ulcer with vagotomy, Billroth 
II anastomosis, and dumping syndrome had not improved and 
that symptomatology related thereto had increased in 
severity.  

Analysis

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule for post gastrectomy syndrome provides a 
20 percent rating for mild post gastrectomy syndrome with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations; a 40 percent rating for moderate post 
gastrectomy syndrome, with episodes (less frequent than the 
next higher level of disability) of epigastric distress with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss; and a 60 percent rating for severe 
post gastrectomy syndrome, with associated nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (2000).

In this case, the Board notes the veteran's 40 percent 
disability rating was assigned effective from October 29, 
1993, and that the RO proposed to reduce the rating by an 
August 2, 1997, rating decision.  Therefore, the law and 
regulations for the stabilization of disability evaluations 
are not applicable.  See 38 C.F.R. § 3.344(c) (2000).  

The Board notes, however, that applicable regulations provide 
that when any change in an evaluation is made VA should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in the use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2000).  

Based upon a review of all of the evidence of record, the 
Board finds the July 1994, October 1995, and November 1995 VA 
hospital records and the March 1999 VA examination findings 
do not demonstrate an actual change in the veteran's service-
connected disability.  These reports do not indicate the 
service-connected disorder was evaluated with consideration 
of the veteran's documented medical history and the March 
1999 VA examiner specifically noted the veteran's claim file 
had not been available for review.  The Board also notes the 
July 1994 examination report noted that there were no 
apparent problems with dumping; however, the March 1999 VA 
examination report included dumping syndrome in the 
diagnosis.  

The Board finds the overall medical evidence is not 
conclusive of an actual improvement in the veteran's service-
connected disability or that the July 1994 rating decision 
which increased the rating to 40 percent was erroneous.  
Therefore, the Board must conclude that reduction of the 
veteran's disability rating for service-connected 
postoperative gastric resection for duodenal ulcer with 
vagotomy, Billroth II anastomosis, and dumping syndrome from 
40 to 20 percent was not proper.


ORDER

Entitlement to restoration of a 40 percent disability rating 
for service-connected postoperative gastric resection for 
duodenal ulcer with vagotomy, Billroth II anastomosis, and 
dumping syndrome is granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the Board finds a 
remand of the issue of entitlement to an increased rating is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In addition, the Board notes the revised duty to assist 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim, to 
make reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, to notify the 
claimant of the efforts taken to obtain those records, to 
describe further action to be taken by VA, and to make 
continued efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  At his personal hearing in 
May 2001 the veteran reported he had received recent private 
medical treatment pertinent to the issue on appeal; 
therefore, the Board finds additional development is required 
prior to appellate review.

The Board also notes that the Court has held that the 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, an additional VA medical examination is 
required for an adequate determination of the matter on 
appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected postoperative gastric resection 
for duodenal ulcer with vagotomy, 
Billroth II anastomosis, and dumping 
syndrome and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
severity of his service-connected 
postoperative gastric resection for 
duodenal ulcer with vagotomy, Billroth II 
anastomosis, and dumping syndrome.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  

The examiner is specifically requested to 
address whether the veteran's disability 
is mild, moderate, or severe and to 
describe any manifest symptomatology, 
such as nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, or weight loss 
with malnutrition and anemia.  A complete 
rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


